
	
		II
		Calendar No. 591
		111th CONGRESS
		2d Session
		S. 745
		[Report No. 111–305]
		IN THE SENATE OF THE UNITED STATES
		
			March 31, 2009
			Mr. Hatch introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 27, 2010
			Reported by Mr.
			 Bingaman, with an amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To amend the Reclamation Wastewater and Groundwater Study
		  and Facilities Act to authorize the Secretary of the Interior to participate in
		  the Magna Water District water reuse and groundwater recharge project, and for
		  other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Magna Water District Water Reuse
			 and Groundwater Recharge Act of 2009.
		2.Magna Water
			 District
			(a)In
			 GeneralThe Reclamation Wastewater and Groundwater Study and
			 Facilities Act (43 U.S.C. 390h et seq.) is amended by adding at the end the
			 following:
				
					1649.Magna Water
				District water reuse and groundwater recharge project, Utah
						(a)AuthorizationThe
				Secretary, in cooperation with the Magna Water District, Utah, may participate
				in the design, planning, and construction of permanent facilities needed to
				establish recycled water distribution and wastewater treatment and reclamation
				facilities that will be used to provide recycled water in the Magna Water
				District.
						(b)Cost
				Sharing
							(1)Federal
				shareThe Federal share of the capital cost of the project
				described in subsection (a) shall not exceed 25 percent of the total cost of
				the project.
							(2)Non-Federal
				shareEach cost incurred by the Magna Water District after
				January 1, 2003, relating to any capital, planning, design, permitting,
				construction, or land acquisition (including the value of reallocated water
				rights) for the project described in subsection (a)
				shall may be
				credited towards the non-Federal share of the costs of the project.
							(c)LimitationFunds
				provided by the Secretary shall not be used for operation or maintenance of the
				project described in subsection (a).
						(d)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section
				$12,000,000.
						.
			(b)Conforming
			 AmendmentThe table of sections in section 2 of the Reclamation
			 Projects Authorization and Adjustment Act of 1992 (43 U.S.C. prec. 371) is
			 amended by inserting after the item relating to section 1638 the
			 following:
				
					
						Sec. 1649. Magna Water District water
				reuse and groundwater recharge project,
				Utah.
					
					.
			
	
		September 27, 2010
		Reported with an amendment
	
